The bill of information in the instant case is defective, in my opinion, in that it fails to recite an unjustifiable absence from school on the part of the subject child, an essential element of the offense with which defendant is charged.
Of course, according to certain decisions of this court, a defective bill of information can be cured in some instances by an answer to a motion for a bill of particulars, the latter serving to amplify the former. State v. Miller, 170 La. 51,127 So. 361; State v. Brooks, 173 La. 9, 136 So. 71; State v. Davis,208 La. 954, 23 So.2d 801. The defect in the present one, however, *Page 622 
has not been remedied by the district attorney's answer to defendant's motion for a bill of particulars; the answer does not supply the necessary recital.
I, therefore, respectfully concur in the decree.